DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 11/29/2021 is acknowledged.  Claims 1, 3, 4, 21 and 27 have been amended.  In light of the amendment to claim 21, claims 21-23 and 25-26 have been rejoined for examination, as the method recites a similar method of growing microaerophilic bacteria.  Claims 1, 3-13, 21-23, 25 and 26 are currently pending and have been treated on the merits.
 	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/23/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	In light of the amendment to the claims, the previous grounds of rejection over Armenta and Farneth and Grammell is withdrawn.  A new grounds of rejection is presented below. 

Claim Objections
Claims 1, 3-4, and 21, and claims dependent thereon are objected to because of the following informalities:  
The genus Campylobacter is misspelled.  
Further regarding claim 21, in the first method step contains a typo which says “supporting the growth of both a microaerophilic microorganism”, as the limitation no longer refers to both an anaerobic  and microaerophilic microorganism, the limitation should read “supporting the growth of the microaerophilic microorganism”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding 21 and claims dependent thereon, claim 21 recites the limitation "the anaerobic microorganism”.  There is insufficient antecedent basis for this limitation in the claim.  It would provide clarity to delete the reference to “both of the anaerobic microorganism and…” as the most recent amendment has changed the scope of the claims by amending the first method step to refer to the growth of microaerophilic organism.  

Allowable Subject Matter
The closest prior art has been established on the record.  The prior art does not teach a method of culturing a sample containing the microaerophilic genera claimed using oxygen scavenging system to arrive at the concentration of oxygen claimed, nor does the prior art teach or suggest culturing the microorganisms as such a concentration.    

Conclusion
Claims 21-23 and 25-26 are rejected.
Claims 1, 3-13, 21-23, 25 and 26 are objected to. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657           

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657